ORDER

PER CURIAM.
Defendant, Zino French, appeals the judgment upon his conviction by a jury of assault in the first degree and armed criminal action. He was sentenced as a Class X offender to ten years imprisonment for each offense, to be served consecutively. Defendant also appeals from the denial of his Rule 29.15 motion after an evidentiary hearing. The appeals have been consolidated. We affirm.
We have reviewed the briefs and the record on appeal and find the claims of error are without merit. An opinion reciting the facts and principles of law would have no prece-dential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rules 30.25(b) and 84.16(b).